 In the Matter of J.I.CASE COMPANY, EMPLOYERandINTERNATIONALBROTHERHOOD OF BLACKSMITHS, DROP FORGERS&HELPERS, LOCAL645, AFL, PETITIONERCase No. fO-RC-181SUPPLEMENTAL DECISION AND ORDER SETTING ASIDEELECTIONSeptember 20, 1949Pursuant to the Board's Decision and Direction of Election ofNovember 9, 1948, an election by secret ballot was conducted onDecember 2, 1948, under the direction and supervision of the RegionalDirector for the Twentieth Region among production and mainte-nance employees at the Employer's Stockton, California, plant, inthe unit heretofore found appropriate.At the close of the election,the parties were furnished a Tally of Ballots. The tally showed thatthere were approximately 88 eligible voters and that 87 ballots werecast, of which 33 were for the Petitioner, and 54 were against thePetitioner.On December 7, 1948, the Petitioner filed objections to conduct ofthe Employer allegedly affecting the results of the election.Thereafter, the Regional Director investigated the objections and,on March 29, 1949, issued and duly served upon the parties a Reporton Objections, finding that the objections of the Petitioner did notraise substantial and material issues with respect to the conduct ofthe election and recommending that they be overruled.'However, theRegional Director did find, in the course of his investigation, that theEmployer had engaged in other described conduct which interferedwith the conduct of the election and he recommended that the elec-tion be set aside and a new election held. The Employer filed excep-tions to the Regional Director's Report on Objections on April 5,1949.2INo exceptions were filed to this finding.2 The Employer excepted to the Regional Director's Report on Objections upon theground that the Regional Director was without jurisdiction to make findings as to mattersnot set forth in the Union's Objections to the Election.The Board found no merit in thisexception.However, the Board considers the Employer as excepting generally to theRegional Director's entire findings and recommendations.86 N. L. R. B., No. 3.12 J. I. CASE COMPANY13On April 18, 1949, the Board reopened the record and remandedthe case to the Regional Director for a hearing upon the issues raisedby the exceptions.A hearing was held before Glenn L. Moller, hear-ing officer, on July 12, 1949.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds : 3Foreman Marshall, about 2 weeks before the election, asked em-ployee Dovell "how he felt about the Union," and about a monthbefore the election, Foreman Marshall asked employee Rea "a lotabout the Union coming in" and asked him what he knew about it.Marshall admitted having this conversation with Rea and did notdeny the testimony of Dovell.Foreman Baldwin approached em-ployee Stamper a few days before the election and said, "I under-stand there was a union meeting today.Were you there?" Baldwintestified that he may have made such a statement, but did not remem-ber doing so.About 3 weeks prior to the election, Foreman DesRosiers told employee Bynum that "You had better watch your step"and, upon being pressed by Bynum as to his meaning, stated thatBynum had been observed discussing the Union with another em-ployee.Des Rosiers also told Bynum that he had been seen coming inlate a few mornings and, because of his talking about the Union,"things might go hard" with him.This testimony was not refutedby the Employer.On the basis of the above undisputed and admitted testimony, wefind that the Employer engaged in the foregoing conduct, that suchconduct was coercive in nature and that it served to restrain and inter-fere with the employees in the exercise of their free choice of repre-sentatives 4We shall accordingly set aside the election and direct thata new election be held at such time as the Regional Director advisesis appropriate.ORDER SETTING ASIDE ELECTIONIT IS HEREBY ORDERED that the election held on December 2, 1948,among employees of J. I. Case Company, at its Stockton, California,plant be, and it hereby is, vacated and set aside.3Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers in connection with this case to a three-member panel [Chair-man Herzog and Members Houston andGray].4Matter of U. S.Rubber Company(Scottsville Plant),86 N. L.R. B. 3.